The appellant was indicted, tried, and convicted for the violation of an act, approved *Page 179 
July 25, 1931, Gen. Acts Ala. 1931, p. 806, which makes it unlawful for any person, firm, corporation, or association of persons within this State to possess, keep, own, set up, operate, or conduct, etc., any of the designated gambling devices enumerated and described in section 1 of the act, supra, which deals principally with various slot machines.
Upon this appeal but one question is presented by the record, and upon the record proper only this appeal was submitted. This question is confined and based solely upon the sufficiency of the indictment.
This case is similar in all respects to the case of Gideon v. State, 181 So. 301,1 considered and decided by this court at present term. We therefore need only to affirm the instant case upon authority of Gideon v. State, supra.
Affirmed.
1 236 Ala. 110.